IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs December 7, 2011

              STATE OF TENNESSEE v. ASHLEE N. APPLETON

               Direct Appeal from the Circuit Court for Marion County
                       No. 8697    Thomas W. Graham, Judge




               No. M2011-00866-CCA-R3-CD - Filed February 15, 2012


A Marion County jury convicted the Defendant, Ashlee N. Appleton, of tampering with
evidence, and the trial court sentenced her to four years, to be served on community
corrections after six months of incarceration. The Defendant appeals, contending that the
State failed to establish the corpus delicti of the crime for which she was convicted. The
State concedes the error, and both parties assert that this case be reversed. After a thorough
review of the record and applicable authorities, we agree with the parties. Accordingly, we
reverse and dismiss the Defendant’s conviction.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and D. K ELLY T HOMAS, J R., JJ., joined.

M. Keith Davis, Dunlap, Tennessee, for the appellant, Ashlee N. Appleton.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; J. Michael Taylor, District Attorney General; David McGovern, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION
                                          I. Facts

       This case arises from the Defendant’s disposal of a gun that had been used in a
murder. The Defendant was indicted for tampering with evidence. At her trial on these
charges, the following evidence was presented: Kenneth Mark Wilson, a special agent with
the Tennessee Bureau of Investigation (“TBI”), testified that on September 8, 2009, he
learned that police investigators were dispatched to a shooting that occurred in South
Pittsburg, Tennessee. A caller reported the shooting to police at 1:05 p.m., and Detective
Gene Hargis called him at 1:13 p.m. to assist in the investigation.

       Agent Wilson testified that, when he arrived at the crime scene, he saw the body of
a deceased man located in the backyard of the residence, lying close to a car that was
elevated on a car jack. The victim’s body was shirtless, and clothed in only a pair of jeans.
Agent Wilson noted that the victim’s body was lying slightly on its left side and appeared to
have sustained a single gunshot wound to his upper right back.

       Agent Wilson testified that his investigation led police to a suspect, Jereese Edwards,
whose trial was set for a date after the Defendant’s trial. He recounted that, as part of his
investigation, he attempted to find the gun, any witnesses to the crime, and to identify the
suspects. In furtherance of the investigation, he interviewed both Jereese Edwards and the
Defendant. Agent Wilson said he interviewed the Defendant, who was not a suspect in the
murder, to try to find the location of the gun. The Defendant, who Agent Wilson described
as “cooperative,” was offered her Miranda rights. She then gave Agent Wilson a statement.
The Defendant’s statement to police, which was read into evidence, read as follows:

       Today at about 12:30 p.m. me, Heather Murray, and Kendra Mitchell went to
       South Pittsburg riding around. We pulled up in front of Bobby’s house on Oak
       Street. Tamia Malone, Ronald, Jeresse’s brother, and Ana Marvin were in the
       front yard when we pulled up. We stood in the front yard talking for a while
       and I said I wanted to leave. Me, Tamia, Heather and Ronald got in my car
       and went to the Sonic to get something to eat. We were gone maybe 20
       minutes. We went back to Oak Street and everybody got out of my car. Me
       and Tamia were the last two to get out of my car. Heather and Kendra went
       to the back of the house and Tamia and I stayed around front.

       I heard a loud nose like a firework come from behind the house. After the
       noise everybody came running back around the front of the house. I got in my
       car. Kendra, Heather and Jereese got in my car and they all told me to go. We
       went to the interstate and got off at the New Hope exit. We started going the
       back way to Chattanooga and went over the blue bridge in South Pittsburg.
       When we got to the train tracks in New Hope, Jereese told me that the gun was
       in the car. Jereese didn’t say anything the whole way until he said the gun was
       in the car.

       I told them that they had to get the gun out of my car. We were close to
       Nickajack Dam so we pulled in at the dam. When we got to the dam Jereese
       handed me the gun. I got out of the car and went a little bit out the walkway
       and threw the gun in the water near the rocks. The gun was a little bitty gun.
       It was chrome and beige handle. After I threw the gun in the water, I ran back
       to my car and we left and went to Chattanooga.

       We went to some house off 4th Avenue and dropped Jereese off. Jereese’s
       mom was pulling in at the house at about the same time we pulled up. We left
       and came back to Heather’s house.

After reading the Defendant’s statement into evidence, Agent Wilson testified that the gun
she described matched the description of the gun that officers believed was used to kill the
victim.

       Agent Wilson testified that the Defendant met him at the Nickajack Dam, where she
showed him where she had thrown the gun. Agent Wilson said they enlisted the aid of a
scuba search and rescue squad to search that area for the gun unsuccessfully for three days.

        On cross-examination, Agent Wilson agreed that he did not videotape or audiotape
his interview with the Defendant. He said the Defendant was twenty years old at the time
of the interview and was not represented by an attorney. He agreed that there was no
indication from the Defendant’s statement that she knew that anyone had just been killed.
Further, the Defendant said she heard a loud noise like a “firework” but never said she heard
a gunshot. He acknowledged that, from her statement, it is not apparent that the Defendant
was aware that any crime had been committed. Agent Wilson agreed that four or five
witnesses saw Jereese Edwards shoot the victim and that his identity as the shooter was not
in question.

       Rebecca Thomas, the Chief of Volunteer State Rescue Squad, testified that four divers
searched for the gun for numerous hours over the course of three days. The divers never
found the gun.

       Based upon this evidence, the jury convicted the Defendant of tampering with
evidence, and the trial court sentenced her to four years, six months of which was ordered
to be served in jail followed by three years and six months on community corrections.

                                         II. Analysis

       On appeal, the Defendant contends that the State failed to prove the corpus delicti of
tampering with evidence because the conviction was based on her confession alone. The
State concedes the error.

       “‘Corpus delicti’ literally means the body of the crime.” State v. Ellis, 89 S.W.3d 584,
600 (Tenn. Crim. App. 2000). Two elements, which must be proven by the State beyond a
reasonable doubt, make up the corpus delicti: “(1) That a certain result has been produced,
and (2) That the result was created through criminal agency.” State v. Ervin, 731 S.W.2d 70,
71–72 (Tenn. Crim. App.1986); see Ellis, 89 S.W.3d at 600. In addition to any confession
by the defendant, some corroborating evidence is required to establish the corpus delicti of
the offense charged. State v. Smith, 24 S.W.3d 274, 281 (Tenn. 2000). When the defendant
has made a confession, however, the corroborative evidence “need not be as convincing as
the evidence necessary to establish a corpus delicti in the absence of any confession.”
Ricketts v. State, 241 S.W.2d 604, 606 (Tenn. 1951). Whether the State has sufficiently
established the corpus delicti is primarily a jury question. State v. Jones, 15 S.W.3d 880, 891
(Tenn. Crim. App. 1999).

        In this case, the Defendant admitted in her statement to the police that she threw a gun
into the water near Nickajack Dam. The Defendant, however, never admitted knowing that
the gun had been fired, that the gun had been used to commit a crime, or that anyone had
been injured or killed. The police never found the gun, and the State presented no other
evidence that the Defendant had knowledge that the gun had been used in a crime or that she
disposed of the gun. As such, we conclude that the evidence is insufficient to support her
conviction of tampering with evidence. Accordingly, we reverse the judgment and dismiss
the charge.

                                       III. Conclusion

       In accordance with the aforementioned reasoning and authorities, we conclude that
the State failed to prove the corpus delicti of the crime of tampering with evidence. The
Defendant’s conviction is, therefore, reversed and the charge against her is dismissed.


                                                   _________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE